 
Exhibit 10.1
 
 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of May 16, 2008,
among Airtrax Inc., a New Jersey corporation (the “Company”), and the
subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to
$100,000.00  (the “Aggregate Principal Amount”) principal amount of promissory
notes of the Company (“Note” or “Notes”), a form of which is annexed hereto as
Exhibit A, convertible into shares of the Company’s Class A common stock, $0.001
par value (the “Common Stock”), at a per share conversion price set forth in the
Note (“Conversion Price”) for an aggregate purchase price of up to $100,000.00
(the “Aggregate Purchase Price”).  The Notes and the shares of Common Stock
issuable upon conversion of the Notes (the “Note Conversion Shares”), are
collectively referred to herein as the “Securities”; and
 
WHEREAS, the aggregate proceeds of the sale of the Notes contemplated hereby
shall be held in escrow pending the closing of the transactions contemplated by
this Agreement pursuant to the terms of a Funds Escrow Agreement to be executed
by the parties substantially in the form attached hereto as Exhibit B (the
“Escrow Agreement”).
 
WHEREAS, the monetary obligations arising under the Notes will be secured
pursuant to a Security Agreement dated February 20, 2007 (the “Security
Agreement”) among the Company and the other signatories thereto (the “Secured
Lenders”), of which the Subscriber herein are a subset.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.           Closing Date.   The “Closing Date” shall be the date that the
purchase price (the “Purchase Price”) is transmitted by wire transfer or
otherwise credited to or for the benefit of the Company. The consummation of the
transactions contemplated herein shall take place at the offices of Grushko &
Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, New York 10176, upon the
satisfaction or waiver of all conditions to closing set forth in this
Agreement.   Upon the terms and subject to the satisfaction or waiver of the
conditions set forth herein, on the Closing Date the Company agrees to sell and
each Subscriber agrees to purchase a Note with a principal amount equal to the
amount set forth below such Subscriber’s name on the signature pages hereof


2.           Amendment to the February 20, 2007 Documents.  The Company and the
Subscribers agree to that the limit upon conversion set forth in Section 4(c) of
the notes issued on February 20, 2007 is hereby increased so that the
Subscribers may convert amounts that will result in them being the beneficial
owner of upto 9.99% of the outstanding shares of the Company.
 
 
1

--------------------------------------------------------------------------------

 


3.           Security Interest.   The Subscribers have been previously granted a
security interest in the assets of the Company and its subsidiaries pursuant to
Security Agreement and Subsidiary Guaranty entered into on or about February 20,
2007 (the “2007 Security Documents”).  The Company for itself and it
subsidiaries acknowledge that the obligation created under this Agreement shall
be included in the definition of “Obligations” under 2007 Security Documents.


                               4.           Subscriber's Representations and
Warranties.  Each Subscriber hereby represents and warrants to and agrees with
the Company only as to such Subscriber that:


(a)           Organization and Standing of the Subscribers.  If the Subscriber
is an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.


(b)           Authorization and Power.  Each Subscriber has the requisite power
and authority to enter into and perform this Agreement and to purchase the Notes
being sold to it hereunder.  The execution, delivery and performance of this
Agreement by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Subscriber or its Board of Directors, stockholders, partners, members, as the
case may be, is required.  This Agreement has been duly authorized, executed and
delivered by Subscriber and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Subscriber enforceable against
the Subscriber in accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by such Subscriber of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of such Subscriber’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber).  Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   The Subscriber has been furnished with
or has had access, via the EDGAR Website of the Commission, to the Company's
Form 10-KSB filed on February 16, 2007 for the fiscal year ended December 31,
2006, and the financial statements included therein for the year ended December
31, 2006, together with all subsequent amendments and filings made with the
Commission available at the EDGAR website (hereinafter referred to collectively
as the "Reports").  In addition, the Subscriber may have received in writing
from the Company such other information concerning its operations, financial
condition and other matters as the Subscriber has requested in writing,
identified thereon as OTHER WRITTEN INFORMATION (such other information is
collectively, the "Other Written Information"), and considered all factors the
Subscriber deems material in deciding on the advisability of investing in the
Securities.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Information on Subscriber.  The Subscriber is, and will be at the
time of the conversion of the Notes, an "accredited investor", as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  The Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities.  The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto regarding the
Subscriber is accurate.


(f)           Purchase of Notes.  On the Closing Date, the Subscriber will
purchase the Notes as principal for its own account for investment only and not
with a view toward, or for resale in connection with, the public sale or any
distribution thereof.


(g)           Compliance with Securities Act.   The Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  The Subscribers will comply with all
applicable rules and regulations in connection with the sales of the securities
including laws relating to short sales.


(h)           Shares Legend.  The Note Conversion Shares shall bear the
following or similar legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY] THAT SUCH
REGISTRATION IS NOT REQUIRED.”


(i)           Note Legend.  The Note shall bear the following legend:
 
“THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO [THE COMPANY] THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Subscriber by the Company.  At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)           Authority; Enforceability.  This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full power and authority
necessary to enter into this Agreement and such other agreements and to perform
its obligations hereunder and under all other agreements entered into by the
Subscriber relating hereto.


(l)           Restricted Securities.   Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each subsidiary of the Company.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(m)           No Governmental Review.  Each Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(n)           Correctness of Representations.  Each Subscriber represents as to
such Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.


(o)           Survival.  The foregoing representations and warranties shall
survive the Closing Date for a period of three years.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has the
requisite corporate power to own its properties and to carry on its business as
presently conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect.  For purposes of this Agreement, a “Material Adverse
Effect” shall mean a material adverse effect on the financial condition, results
of operations, properties or business of the Company and its Subsidiaries taken
as a whole.  For purposes of this Agreement, “Subsidiary” means, with respect to
any entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity of which more than 30% of (i) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.  The Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 5(a).
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company and Subsidiary have been duly authorized and validly issued
and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Note, the Security
Agreements, the Escrow Agreement, and any other agreements delivered together
with this Agreement or in connection herewith (collectively “Transaction
Documents”) have been duly authorized, executed and delivered by the Company and
are valid and binding agreements of the Company enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights generally and to general principles of
equity.  The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.
 
(d)           Additional Issuances.   There are no outstanding agreements or
preemptive or similar rights affecting the Company's Common Stock or equity and
no outstanding rights, warrants or options to acquire, or instruments
convertible into or exchangeable for, or agreements or understandings with
respect to the sale or issuance of any shares of Common Stock or equity of the
Company or Subsidiaries or other equity interest in the Company except as
described in the Reports or on Schedule 5(d).  The Common Stock of the Company
on a fully diluted basis outstanding as of the last Business Day preceding the
Closing Date is set forth on Schedule 5(d).
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency, body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”)
nor the Company's shareholders is required for the execution by the Company of
the Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities except that the Company needs the consent of
its shareholders to amend it certificate of incorporation to increase its
authorized shares to be able to issue the Shares into which the Notes are
convertible.  The Transaction Documents and the Company’s performance of its
obligations thereunder has been unanimously approved by the Company’s Board of
Directors.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscribers in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except as described herein; or
 
(iii)           except as described in Schedule 5(d), result in the activation
of any anti-dilution rights or a reset or repricing of any debt or security
instrument of any other creditor or equity holder of the Company, nor result in
the acceleration of the due date of any obligation of the Company; or
 
           (iv)           will result in the triggering of any piggy-back
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company.
 
(g)           The Securities.  Except that the Company needs the consent of its
shareholders to amend it certificate of incorporation to increase its authorized
shares to be able to issue the Shares into which the Notes are convertible, the
Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
date of issuance of the Note Conversion Shares upon conversion of the Notes and
the Note Conversion Shares will be duly and validly issued, fully paid and
non-assessable and if registered pursuant to the 1933 Act and resold pursuant to
an effective registration statement will be free trading and unrestricted;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
                (v)           assuming the representations warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.
 
(h)           Litigation.  To the best knowledge of the Company, there is no
pending or threatened action, suit, proceeding or investigation before any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company, or any of its Affiliates that would affect the execution by the Company
or the performance by the Company of its obligations under the Transaction
Documents.  Except as disclosed in the Reports, there is no pending or, to the
best knowledge of the Company, basis for or threatened action, suit, proceeding
or investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.
 
(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
 
6

--------------------------------------------------------------------------------

 
 
(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since the date of the
financial statements included in the Reports, and except as modified in the
Other Written Information or in the Schedules hereto, there has been no Material
Adverse Event relating to the Company's business, financial condition or affairs
not disclosed in the Reports. The Reports and Other Written Information do not
contain any untrue statement of a material fact or omit or fail to state a
material fact required to be stated therein or necessary to make the statements
therein, taken as a whole, not misleading in light of the circumstances when
made.
 
(k)           Stop Transfer.  The Company will not issue any stop transfer order
or other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscriber.
 
(l)           Defaults.   The Company is not in violation of its articles of
incorporation or bylaws.  The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii) to
the Company’s knowledge not in violation of any statute, rule or regulation of
any governmental authority which violation would have a Material Adverse Effect,
except as identified on Schedule 5(l).
 
(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Bulletin Board which would impair the exemptions relied upon in this
Offering, as defined below, or the Company’s ability to timely comply with its
obligations hereunder.  Nor will the Company nor any of its Affiliates take any
action or steps that would cause the offer or issuance of the Securities to be
integrated with other offerings which would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.  The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Securities, which would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.
 
(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed in the Reports and Other Written Information, other than those
incurred in the ordinary course of the Company businesses since December 31,
2006 and which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, except as disclosed in the Reports or on
Schedule 5(o).
 
(p)           No Undisclosed Events or Circumstances.  Since December 31, 2006,,
no event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports except the Company has not yet disclosed
that Robert Watson is no longer the CEO and William Hungerville is the new CEO.
 
 
7

--------------------------------------------------------------------------------

 
 
(q) Capitalization.  The authorized and outstanding capital stock of the Company
and Subsidiaries as of the date of this Agreement and the Closing Date (not
including the Securities) are set forth in the Reports or on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no options, warrants, or
rights to subscribe to, securities, rights or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock of the Company or any of its Subsidiaries.
 
(r)           Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Note Conversion Shares upon conversion of the Notes is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company or parties entitled to receive equity of the Company.
 
(s) No Disagreements with Accountants and Lawyers.  There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two years prior to the Closing Date.


(t)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
(u)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(v)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the "1934 Act") and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act.  Pursuant to the provisions of the
1934 Act, the Company has filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.


(w)           Listing.  The Company's Common Stock is quoted on the Bulletin
Board under the symbol AITX.OB.  The Company has not received any oral or
written notice that its Common Stock is not eligible nor will become ineligible
for quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its Common Stock on the Bulletin
Board.
 
 
8

--------------------------------------------------------------------------------

 
 
(x)           DTC Status.   The Company’s transfer agent is a not a participant
in and the Common Stock is not eligible for transfer pursuant to the Depository
Trust Company Automated Securities Transfer Program. The name, address,
telephone number, fax number, contact person and email address of the Company
transfer agent is set forth on Schedule 5(x) hereto.


(y)           [left intentionally blank]


(z)           Company Predecessor and Subsidiaries.   The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (l), (o), (p), (q), (s), (t), and (u) of this Agreement, as same relate to
the Subsidiary of the Company.  All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Sections 9(g) through 9(l) shall relate, apply and refer to the Company and its
predecessors.


(aa)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.
 
(bb)           Survival.  The foregoing representations and warranties shall
survive the Closing Date for a period of three years.
 
           6.           Regulation D Offering/Legal Opinion.  The offer and
issuance of the Securities to the Subscribers is being made pursuant to the
exemption from the registration provisions of the 1933 Act afforded by Section
4(2) or Section 4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder.  On the Closing Date, the Company will provide an opinion reasonably
acceptable to Subscriber from the Company's legal counsel opining on the
availability of an exemption from registration under the 1933 Act as it relates
to the offer and issuance of the Securities and other matters reasonably
requested by Subscribers.  A form of the legal opinion is annexed hereto as
Exhibit C.  The Company will provide, at the Company's expense, such other legal
opinions in the future as are reasonably necessary for the issuance and resale
of the Common Stock issuable upon conversion of the Notes pursuant to an
effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration.


                      7.1.           Conversion of Note.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that the certificates
representing such shares shall contain no legend other than the usual 1933 Act
restriction from transfer legend.  If and when the Subscriber sells the Note
Conversion Shares, assuming (i) the Registration Statement (as defined below) is
effective and the prospectus, as supplemented or amended, contained therein is
current and (ii) the Subscriber or its agent confirms in writing to the transfer
agent that the Subscriber has complied with the prospectus delivery
requirements, the Company will reissue the Note Conversion Shares without
restrictive legend and the Note Conversion Shares will be free-trading, and
freely transferable.  In the event that the Note Conversion Shares are sold in a
manner that complies with an exemption from registration, the Company will
promptly instruct its counsel to issue to the transfer agent an opinion
permitting removal of the legend (indefinitely, if pursuant to Rule
144(b)(1)(i)).
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Subscriber will give notice of its decision to exercise its right
to convert the Note, interest, or part thereof by telecopying, or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement.  The Subscriber will not
be required to surrender the Note until the Note has been fully converted or
satisfied.  Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM (or if received by the
Company after 6 PM then the next business day) shall be deemed a “Conversion
Date.”  The Company will itself or cause the Company’s transfer agent to
transmit the Company's Common Stock certificates representing the Note
Conversion Shares issuable upon conversion of the Note to the Subscriber via
express courier for receipt by such Subscriber within three (3) business days
after receipt by the Company of the Notice of Conversion (such third day being
the "Delivery Date").  In the event the Note Conversion Shares are
electronically transferable, then delivery of the Note Conversion Shares shall
be made by electronic transfer provided request for such electronic transfer has
been made by the Subscriber.   A Note representing the balance of the Note not
so converted will be provided by the Company to the Subscriber if requested by
Subscriber, provided the Subscriber delivers the original Note to the Company.
In the event that a Subscriber elects not to surrender a Note for reissuance
upon partial payment or conversion of a Note, the Subscriber hereby indemnifies
the Company against any and all loss or damage attributable to a third-party
claim in an amount in excess of the actual amount then due under the Note.


(c)           The Company understands that a delay in the delivery of the Note
Conversion Shares in the form required pursuant to Section 7.1 hereof, or the
Mandatory Redemption Amount described in Section 7.2 hereof, respectively later
than the Delivery Date or the Mandatory Redemption Payment Date (as hereinafter
defined) could result in economic loss to the Subscriber.  As compensation to
the Subscriber for such loss, the Company agrees to pay (as liquidated damages
and not as a penalty) to the Subscriber for late issuance of Note Conversion
Shares in the form required pursuant to Section 7.1 hereof upon Conversion of
the Note in the amount of $100 per business day after the Delivery Date for each
$10,000 of Note principal amount (and proportionately for other amounts) being
converted of the corresponding Note Conversion Shares which are not timely
delivered.  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.  Furthermore, in addition to any other
remedies which may be available to the Subscriber, in the event that the Company
fails for any reason to effect delivery of the Shares within seven (7) business
days after the Delivery Date or make payment within seven (7) business days
after the Mandatory Redemption Payment Date (as defined in Section 7.2 below),
the Subscriber will be entitled to revoke all or part of the relevant Notice of
Conversion or rescind all or part of the notice of Mandatory Redemption by
delivery of a notice to such effect to the Company whereupon the Company and the
Subscriber shall each be restored to their respective positions immediately
prior to the delivery of such notice, except that the liquidated damages
described above shall be payable through the date notice of revocation or
rescission is given to the Company.


(d)           The Company agrees and acknowledges that despite the pendency of a
not yet effective Registration Statement which includes for registration the
Registrable Securities (as defined in Section 11.1(iv)), the Subscriber is
permitted to, and the Company will issue to the Subscriber Note Conversion
Shares upon conversion of the Note.  Such Note Conversion Shares will, if
required by law, bear the legends described in Section 4 above and if the
requirements of Rule 144 under the 1933 Act are satisfied, be resalable
thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Note Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note or in this
Agreement), that continues for more than twenty (20) business days, (iii) a
Change in Control (as defined below), or (iv) of the liquidation, dissolution or
winding up of the Company, then at the Subscriber's election, the Company must
pay to the Subscriber ten (10) business days after request by the Subscriber
(“Calculation Period”), a sum of money determined by multiplying up to the
outstanding principal amount of the Note designated by the Subscriber by 120%
(“Mandatory Redemption Payment”). The Mandatory Redemption Payment must be
received by the Subscriber on the same date as the Note Conversion Shares
otherwise deliverable or within ten (10) business days after request, whichever
is sooner.  (“Mandatory Redemption Payment Date”). Upon receipt of the Mandatory
Redemption Payment, the corresponding Note principal and interest will be deemed
paid and no longer outstanding.  Liquidated damages calculated pursuant to
Section 7.1(c) hereof, that have been paid or accrued for the ten (10) day
period prior to the actual receipt of the Mandatory Redemption Payment by the
Subscriber shall be credited against the Mandatory Redemption Payment.  For
purposes of this Section 7.2, “Change in Control” shall mean (i) the Company no
longer having a class of shares publicly traded or listed on a Principal Market,
(ii) the Company becoming a Subsidiary of another entity (other than a
corporation formed by the Company for purposes of reincorporation in another
U.S. jurisdiction), (iii) a majority of the board of directors of the Company as
of the Closing Date no longer serving as directors of the Company (iv) the sale,
lease or transfer of substantially all the assets of the Company or
Subsidiaries, or (v) if the holders of the Company’s Common Stock as of the
Closing Date beneficially own at any time after the Closing Date less than 40%
of the Common Stock owned by them on the Closing Date.


           7.3.           Maximum Conversion.  The Subscriber shall not be
entitled to convert on a Conversion Date that amount of the Note in connection
with that number of shares of Common Stock which would be in excess of the sum
of (i) the number of shares of Common Stock beneficially owned by the Subscriber
and its Affiliates on a Conversion Date, and (ii) the number of shares of Common
Stock issuable upon the conversion of the Note with respect to which the
determination of this provision is being made on a Conversion Date, which would
result in beneficial ownership by the Subscriber and its Affiliates of more than
4.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date.  For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.  Subject to the foregoing, the Subscriber shall not be limited to
aggregate conversions of only 4.99% and aggregate conversions by the Subscriber
may exceed 4.99%.  The Subscriber may increase the permitted beneficial
ownership amount up to 9.99% upon and effective after 61 days’ prior written
notice to the Company.  Such Subscriber may allocate which of the equity of the
Company deemed beneficially owned by the Subscriber shall be included in the
4.99% amount described above and which shall be allocated to the excess above
4.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, the Company may not refuse conversion
or exercise based on any claim that such Subscriber or any one associated or
affiliated with such Subscriber has been engaged in any violation of law, or for
any other reason, unless, an injunction from a court, on notice, restraining and
or enjoining conversion of all or part of such Note shall have been sought and
obtained by the Company or at the Company’s request or with the Company’s
assistance, and the Company has posted a surety bond for the benefit of such
Subscriber in the amount of 120% of the outstanding principal and interest of
the Note, or aggregate purchase price of the Note Conversion Shares which are
sought to be subject to the injunction, which bond shall remain in effect until
the completion of arbitration/litigation of the dispute and the proceeds of
which shall be payable to such Subscriber to the extent Subscriber obtains
judgment in Subscriber’s favor.


           7.5.           Buy-In.   In addition to any other rights available to
the Subscriber, if the Company fails to deliver to the Subscriber such shares
issuable upon conversion of a Note by the Delivery Date and if after seven (7)
business days after the Delivery Date the Subscriber or a broker on the
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Subscriber
of the Common Stock which the Subscriber was entitled to receive upon such
conversion (a "Buy-In"), then the Company shall pay in cash to the Subscriber
(in addition to any remedies available to or elected by the Subscriber) the
amount by which (A) the Subscriber's total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate principal and/or interest amount of the Note for which such conversion
was not timely honored together with interest thereon at a rate of 15% per
annum, accruing until such amount and any accrued interest thereon is paid in
full (which amount shall be paid as liquidated damages and not as a
penalty.  For example, if the Subscriber purchases shares of Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of $10,000 of note principal and/or interest, the Company shall be
required to pay the Subscriber $1,000 plus interest. The Subscriber shall
provide the Company written notice and evidence indicating the amounts payable
to the Subscriber in respect of the Buy-In.
 
 
11

--------------------------------------------------------------------------------

 
 
7.6           Adjustments.   The Conversion Price and amount of Note Conversion
Shares issuable upon conversion of the Notes shall be equitably adjusted and as
otherwise described in this Agreement and the Notes.
 
7.7.           Redemption.    The Notes shall not be redeemable or callable by
the Company except as described in the Notes and Subscription Agreement.


8.           Commissions/Due Diligence/Legal Fees.
 
(a)           Commissions.   The Company on the one hand, and each Subscriber
(for himself only) on the other hand, agree to indemnify the other against and
hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby or in connection with any
investment in the Company at any time, whether or not such investment was
consummated and arising out of such party’s actions.  The Company represents
that there are no parties entitled to receive fees, commissions, or similar
payments in connection with this Agreement..
 
(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a fee of $7,500 (“Subscriber’s Legal Fees”) as reimbursement for
services rendered to the Subscribers in connection with this Agreement and the
purchase and sale of the Notes (the “Offering”) .   The Subscriber’s Legal Fees
and expenses will be payable out of funds held pursuant to the Escrow
Agreement.  Grushko & Mittman, P.C. will be reimbursed at Closing for all lien
searches, filing fees, and printing and shipping costs for the closing
statements to be delivered to Subscribers.
 
9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
(a)           Stop Orders.  The Company will advise the Subscribers, within one
(1) business days after it receives notice of issuance by the Commission, any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Note Conversion Shares upon each national securities
exchange, or automated quotation system upon which they are or become eligible
for quotation or listing (subject to official notice of issuance) and shall
maintain same so long as any Note Conversion Shares are outstanding.  The
Company will maintain the quotation or listing of its Common Stock on the
American Stock Exchange, Nasdaq Capital Market, Nasdaq Global Market, Nasdaq
Global Select Market, Bulletin Board, or New York Stock Exchange (whichever of
the foregoing is at the time the principal trading exchange or market for the
Common Stock (the “Principal Market”), and will comply in all respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide the Subscribers
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is and will be the
Principal Market.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Market Regulations.  The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to Subscriber.
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) two (2) years after the Closing Date, (ii) until all
the Note Conversion Shares have been resold or transferred by all the
Subscribers pursuant to any registration statement or pursuant to Rule 144, or
(iii) the Notes are no longer outstanding (the date of occurrence of the last
such event being the “End Date”), the Company will (A) cause its Common Stock to
be registered under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all
respects with its reporting and filing obligations under the 1934 Act, (C)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act, if Company is not subject to such reporting requirements, and (D) comply
with all requirements related to any registration statement filed pursuant to
this Agreement.  The Company will use its best efforts not to take any action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the End
Date.  Until the End Date, the Company will continue the listing or quotation of
the Common Stock on a Principal Market and will comply in all respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the Principal Market.  The Company agrees to timely file a Form D with respect
to the Securities if required under Regulation D and to provide a copy thereof
to each Subscriber promptly after such filing.
 
(e)           Use of Proceeds.  The proceeds of the Offering will be employed by
the Company as set forth on Schedule 9(e).   The Purchase Price may not and will
not be used for accrued and unpaid officer and director salaries, payment of
financing related debt, redemption of outstanding notes or equity instruments of
the Company nor non-trade obligations outstanding on a Closing Date.  For so
long as any Notes are outstanding, the Company will not prepay any financing
related debt obligations nor redeem any equity instruments of the Company.
 
(f)           Reservation.   As soon as the Company amends its article of
incorporation to increases it authorized shares, but in no event later than five
months from the date of this Agreement, the Company shall have reserved,
pro rata, on behalf of each holder of a Note, from its authorized but unissued
Common Stock, a number of common shares equal to 150% of the amount of Common
Stock necessary to allow each holder of a Note to be able to convert all such
outstanding Notes and interest.
 
(g)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(h)           Insurance.  From the date of this Agreement and until the End
Date, the Company shall keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in the
Company’s line of business, in amounts sufficient to prevent the Company from
becoming a co-insurer and not in any event less than one hundred percent (100%)
of the insurable value of the property insured less reasonable deductible
amounts; and the Company will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner customary for companies in similar
businesses similarly situated and to the extent available on commercially
reasonable terms.
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will  keep true records and books of account in which
full, true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(j)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company will duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(k)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company will  maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.
 
(l)           Properties.  From the date of this Agreement and until the End
Date, the Company will  keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a Material Adverse
Effect.
 
(m)           Confidentiality/Public Announcement.  From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K and a registration statement or statements regarding the
Subscribers’ securities or in correspondence with the SEC regarding same, it
will not disclose publicly or privately the identity of the Subscribers unless
expressly agreed to in writing by a Subscriber or only to the extent required by
law and then only upon five days prior notice to Subscriber.  In any event and
subject to the foregoing, the Company undertakes to file a Form 8-K or make a
public announcement describing the Offering no later than four (4) business days
after the Closing Date.  Prior to filing or announcement, such Form 8-K or
public announcement will be provided to Subscribers for their review and
approval.  In the Form 8-K or public announcement, the Company will specifically
disclose the amount of Common Stock outstanding immediately after the
Closing.  Upon  delivery by the Company to Subscriber after the Closing Date of
any notice or information, in writing, electronically or otherwise, and while a
Note or Note Conversion Shares are held by Subscriber, unless the  Company has
in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one business day after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K or otherwise.  In the event that the Company believes that a
notice or communication to Subscriber contains material, nonpublic information,
relating to the Company or Subsidiaries, the Company shall so indicate to the
Subscriber contemporaneously with delivery of such notice or information.  In
the absence of any such indication, the Subscriber shall be allowed to presume
that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
           (n)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement, neither it nor any other person acting on its behalf
will at any time provide any Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Subscriber shall have agreed in writing
to keep such information in confidence.  The Company understands and confirms
that each Subscriber shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
(o)           Negative Covenants.   So long as a Note is outstanding, without
the consent of the Subscriber, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  (A) the Excepted
Issuances (as defined in Section 12 hereof), (B) (a) Liens imposed by law for
taxes that are not yet due or are being contested in good faith and for which
adequate reserves have been established in accordance with generally accepted
accounting principles; (b) carriers’, warehousemen’s, mechanics’, material
men’s, repairmen’s and other like Liens imposed by law, arising in the ordinary
course of business and securing obligations that are not overdue by more than 30
days or that are being contested in good faith and by appropriate proceedings;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (e) Liens created with respect to the financing of the
purchase of new property in the ordinary course of the Company’s business up to
the amount of the purchase price of such property; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”), (C)
indebtedness for borrowed money which is not senior or pari passu in right of
payment to the payment of the Notes or distribution of the Company’s assets and
(D) indebtedness which shall be used to repay the Notes;


                                                                (ii)           amend
its certificate of incorporation, bylaws or its charter documents so as to
materially and adversely affect any rights of the Subscriber;


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents.


(iv)           engage in any transactions with any officer, director, employee
or any Affiliate of the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company, and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company; or


(v)           prepay or redeem any financing related debt or past due
obligations outstanding as of the Closing Date.
 
 
15

--------------------------------------------------------------------------------

 
 
(p)           Further Registration Statements.   The Company will not, without
the consent of the Subscribers, file with the Commission or with state
regulatory authorities any registration statements or amend any already filed
registration statement to increase the amount of Common Stock registered
therein, or reduce the price of which such Common Stock is registered therein,
(including but not limited to Forms S-8), until the expiration of the “Exclusion
Period,” which shall be defined as the sooner of (i) for a period of one hundred
and eighty (180) days after the first anniversary of the date of this
Subscription Agreement, or (ii) until all the Note Conversion Shares have been
resold or transferred by the Subscribers pursuant to a registration statement or
Rule 144.  The Exclusion Period will be tolled or reinstated, as the case may
be, during the pendency of an Event of Default as defined in the Note.
 
(r)           Blackout.    The Company undertakes and covenants that, until the
end of the Exclusion Period, the Company will not enter into any acquisition,
merger, exchange or sale or other transaction or fail to take any action that
could have the effect of delaying the effectiveness of any pending Registration
Statement or causing an already effective Registration Statement to no longer be
effective or current for a period of forty or more days in the aggregate during
any three hundred and sixty-five day period.
 
(r)           Offering Restrictions.   Until the expiration of the Exclusion
Period and/or during the pendency of an Event of Default, except for the
Excepted Issuances, the Company will not enter into an agreement to issue nor
issue any equity, convertible debt or other securities convertible into Common
Stock or equity of the Company nor modify any of the foregoing which may be
outstanding at anytime, without the prior written consent of the Subscriber,
which consent may be withheld for any reason.   For so long as the Notes are
outstanding, the Company will not enter into any Equity Line of Credit or
similar agreement, nor issue nor agree to issue any floating or Variable Priced
Equity Linked Instruments nor any of the foregoing or equity with price reset
rights (collectively, the “Variable Rate Restrictions”).   For purposes hereof,
“Equity Line of Credit” shall include any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at an agreed price or price formula, and “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock either (1) at any
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or the investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).  The only officer, director, employee and consultant stock
option or stock incentive plan currently in effect or contemplated by the
Company is described on Schedule 5(d).
 
(s)           Seniority.   Except for Permitted Liens and as otherwise provided
for herein, until the Notes are fully satisfied or converted, the Company shall
not grant nor allow any security interest to be taken in the assets of the
Company or any Subsidiary; nor issue any debt, equity or other instrument which
would give the holder thereof directly or indirectly, a right in any assets of
the Company or any Subsidiary, equal or superior to any right of the holder of a
Note in or to such assets.
 
(t)           Notices.   For so long as the Subscribers hold any Securities, the
Company will maintain as United States address and United States fax number for
notices purposes under the Transaction Documents.
 
(u)           The Company undertakes that all expenditures of any funds will be
countersigned or approved by Isaac Onn.
 
 
16

--------------------------------------------------------------------------------

 
 
10.           Covenants of the Company Regarding Indemnification. The Company
agrees to indemnify, hold harmless, reimburse and defend the Subscribers, the
Subscribers' officers, directors, agents, Affiliates, members, managers, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any representation or warranty by Company in this Agreement
or in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by the Company of any covenant or undertaking
to be performed by the Company hereunder, or any other agreement entered into by
the Company and Subscriber relating hereto.
 
11.1.           Delivery of Unlegended Shares.
 
(a)           Within seven business days (such seventh business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Note Conversion Shares or any other Common Stock
held by a Subscriber have been sold pursuant to a registration statement, if
any, or Rule 144, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Subscriber and/or a
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(i) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted
certificate, if any, to the Subscriber at the address specified in the notice of
sale, via express courier, by electronic transfer or otherwise on or before the
Unlegended Shares Delivery Date.  In the event that the Note Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the Company’s transfer
agent an opinion permitting removal of the legend indefinitely if pursuant to
Rule 144(b)(1)(i).


(b)           The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to Section 11 hereof later than the Unlegended Shares
Delivery Date could result in economic loss to a Subscriber.  As compensation to
a Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $25 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default.  If during any 360 day period, the Company fails to deliver
Unlegended Shares as required by this Section 11.1 for an aggregate of thirty
(30) days, then each Subscriber or assignee holding Securities subject to such
default may, at its option, require the Company to redeem all or any portion of
the Note Conversion Shares subject to such default at a price per share equal to
the greater of (i) 120% of the purchase price of such Note Conversion Shares, or
(ii) a fraction in which the numerator is the highest closing price of the
Common Stock during the aforedescribed 30 day period and the denominator of
which is the purchase price of the Note Conversion Shares, during such 30 day
period, multiplied by the purchase price of the Note Conversion Shares
(“Unlegended Redemption Amount”).  The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)            In addition to any other rights available to a Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement, within three business days after the Unlegended Shares
Delivery Date and the Subscriber or a broker on the Subscriber’s behalf,
purchases (in an open market transaction or otherwise) shares of common stock to
deliver in satisfaction of a sale by such Subscriber of the shares of Common
Stock which the Subscriber was entitled to receive from the Company (a
"Buy-In"), then the Company shall pay in cash to the Subscriber (in addition to
any remedies available to or elected by the Subscriber) the amount by which (A)
the Subscriber's total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased exceeds (B) the aggregate purchase
price of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares together with interest thereon at a rate of 15% per annum
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty).  For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.


(d)           In the event a Subscriber shall request delivery of Unlegended
Shares as described in Section 11.1 and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.1, the Company may not refuse to
deliver Unlegended Shares based on any claim that such Subscriber or any one
associated or affiliated with such Subscriber has been engaged in any violation
of law, or for any other reason, unless, an injunction or temporary restraining
order from a court, on notice, restraining and or enjoining delivery of such
Unlegended Shares shall have been sought and obtained by the Company or at the
Company’s request or with the Company’s assistance, and the Company has posted a
surety bond for the benefit of such Subscriber in the amount of 120% of the
amount of the aggregate purchase price of the Note Conversion Shares which are
subject to the injunction or temporary restraining order, which bond shall
remain in effect until the final unappealable disposition of the litigation of
the dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment in Subscriber’s favor.


11.2.           In the event commencing one hundred and eighty-one (181) days
after the Closing Date and ending five years thereafter, the Subscriber is not
permitted to resell any of the Note Conversion Shares without any restrictive
legend or further restrictions on resale as a result of the unavailability to
Subscriber of Rule Rule 144(b)(1)(i) without the requirements of 144(c)(1) under
the 1933 Act or any successor rule (a “144 Default”), for any reason except for
Subscriber’s status as an Affiliate or “control person” of the Company, then the
Company shall pay such Subscriber as liquidated damages (“Liquidated Damages”)
and not as a penalty an amount equal to one percent (1%) for the first day of
such occurrence and one percent (1%) for each thirty (30) days (or such lesser
pro-rata amount for any period less than thirty (30) days) thereafter of the
purchase price of the Note Conversion Shares owned by the Subscriber during the
pendency of the 144 Default.


12.           (a)           Right of First Refusal.  Until eighteen months after
the date of this Subscription Agreement, the Subscribers shall be given not less
than ten business days prior written notice of any proposed sale by the Company
of its Common Stock or other securities or equity linked debt obligations,
except in connection with (i) full or partial consideration in connection with a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of corporation or other entity which holders of such
securities or debt are not at any time granted registration rights, (ii) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as such issuances are not for the
purpose of raising capital and which holders of such securities or debt are not
at any time granted registration rights, (iii) the Company’s issuance of Common
Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, as described on Schedule 5(d), (iv)
attorney’s fees which may be paid with Common Stock and included for
registration on Form S-8, and (v) as a result of conversion of Notes which are
granted or issued pursuant to this Agreement on the terms described in the
Transaction Documents as of the Closing Date (collectively the foregoing are
“Excepted Issuances”).  The Subscribers who exercise their rights pursuant to
this Section 12(a) shall have the right during the ten business days following
receipt of the notice to purchase in cash or by using the outstanding balance
including principle, interest, liquidated damages and any other amount then
owing to such Subscriber by the Company, in the aggregate up to all of such
offered Common Stock, debt or other securities in accordance with the terms and
conditions set forth in the notice of sale in the same proportion to each other
as their purchase of Notes in the Offering.  In the event such terms and
conditions are modified during the notice period, the Subscribers shall be given
prompt notice of such modification and shall have the right during the ten
business days following the notice of modification to exercise such right.
 
 
18

--------------------------------------------------------------------------------

 
 
     (b)                                Favored Nations Provision.   Other than
in connection with the Excepted Issuances, if at any time the Notes or Note
Conversion Shares are outstanding, the Company shall offer, issue or agree to
issue (the “Lower Price Issuance”) any Common Stock or securities convertible
into or exercisable for shares of Common Stock (or modify any of the foregoing
which may be outstanding) to any person or entity at a price per share or
conversion or exercise price per share which shall be less than the Conversion
Price in respect of the Note Conversion Shares without the consent of each
Subscriber, then the Company shall issue, for each such occasion, issue
additional shares of Common Stock to each Subscriber respecting those Notes, and
Note Conversion Shares that remain outstanding at the time of the Lower Price
Issuance so that the average per share purchase price of the shares of Common
Stock issued to the Subscriber (of only the Common Stock still owned by the
Subscriber) is equal to such other lower price per share and the Conversion
Price shall automatically be reduced to such other lower price.  The delivery to
the Subscriber of the additional shares of Common Stock shall be not later than
the closing date of the transaction giving rise to the requirement to issue
additional shares of Common Stock.  The Subscriber is granted the registration
rights described in Section 11 hereof in relation to such additional shares of
Common Stock.  For purposes of the issuance and adjustment described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of Common Stock or of any warrant, right or
option to purchase Common Stock shall result in the issuance of the additional
shares of Common Stock upon the sooner of the agreement to or actual issuance of
such convertible security, warrant, right or option and again at any time upon
any subsequent issuances of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the
Conversion Price in effect upon such issuance.  The rights of the Subscriber set
forth in this Section 12 are in addition to any other rights the Subscriber has
pursuant to this Agreement, the Note, any Transaction Document, and any other
agreement referred to or entered into in connection herewith or to which the
Subscriber and Company are parties.  The Subscriber is also given the right to
elect to substitute any term or terms of any other offering in connection with
which the Subscriber has rights as described in Section 12(a), for any term or
terms of the Offering in connection with Securities owned by Subscriber as of
the date the notice described in Section 12(a) is required to be given to
Subscriber.


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Sections 12(a) and 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement.  The
determination of when such Common Stock may be issued shall be made by each
Subscriber as to only such Subscriber.
 
 
19

--------------------------------------------------------------------------------

 
 
13.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Airtrax Inc., 870b
Central Avenue Hammonton NJ 08037, Attn: ____________, telecopier: (___)
___–____, with a copy by telecopier only to: Sichenzia Ross Friedman Ference
LLP, Attn: Richard A. Friedman, Esq., telecopier: (212) 930–9725, (ii) if to the
Subscriber, to: the one or more addresses and telecopier numbers indicated on
the signature pages hereto, with an additional copy by telecopier only to:
Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, New York 10176,
telecopier: (212) 697-3575.
 
 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith.   No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscribers.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state and Federal courts located in the State and
county of New York.  The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company hereby irrevocably waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
 
20

--------------------------------------------------------------------------------

 
 
(f)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Subscriber in the Registration Statement and (ii) review by, and
consent to, such Registration Statement by a Subscriber) shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out
of the Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all
Subscribers with the same terms and Transaction Documents for the convenience of
the Company and not because Company was required or requested to do so by the
Subscribers.  The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Subscribers are
in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.
 
(g)           Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.
 
(h)           Consent.   As used in the Agreement, “consent of the Subscribers”
or similar language means the consent of holders of not less than 75% of the
total of the Note Conversion Shares issued and issuable upon conversion of
outstanding Notes owned by Subscribers on the date consent is requested.
 
(i)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.
 
(j)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.
 
(k)           Calendar Days/Time Periods.   All references to “days” in the
Transaction Documents shall mean calendar days unless otherwise stated.  The
terms “business days” and “trading days” shall mean days that the New York Stock
Exchange is open for trading for three or more hours.  Time periods shall be
determined as if the relevant action, calculation or time period were occurring
in New York City.
 
 
21

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

  AIRTRAX INC. a New Jersey corporation          
Date
By:
/s/        Name        Title           




SUBSCRIBER
PURCHASE PRICE AND NOTE PRINCIPAL
Name of Subscriber:
 
Platinum Partners Long Term Growth V_______________________________
 
Address: 152 West 57th Street, ____________________________________
 
New York, NY 10019_________________________________________
 
Fax No.: __________________________________________________
 
Taxpayer ID# (if applicable): __________________________________
 
 
 
_________________________________________________________
(Signature)
By:
 
$23,411.76
   



 
 
22

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

  AIRTRAX INC. a New Jersey corporation          
Date
By:
/s/        Name        Title           






SUBSCRIBER
PURCHASE PRICE AND NOTE PRINCIPAL
Name of Subscriber:
 
Rachel Mendelowitz _______________________________
 
Address: 490 Argyle Road _________________
 
Brooklyn NY 11218________________________
 
Fax No.: (866) 651–8475______________________________________
 
Taxpayer ID# (if applicable): __________________________________
 
 
 
_________________________________________________________
(Signature)
By:
 
$11,760.00
   



 
 
23

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

  AIRTRAX INC. a New Jersey corporation          
Date
By:
/s/        Name        Title           





SUBSCRIBER
PURCHASE PRICE AND NOTE PRINCIPAL
Name of Subscriber:
 
Ellis International Ltd.___________________________________________
 
Address: 53rd Street Urbanizacion Obarrio, Swiss Tower, 16th Floor ___
 
Panama, Republic of Panama ___________________________________
 
Fax No.: (516) 887–8990______________________________________
 
Taxpayer ID# (if applicable): __________________________________
 
 
 
_________________________________________________________
(Signature)
By:
 
$20,705.88
   

 

 
 
24

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

  AIRTRAX INC. a New Jersey corporation          
Date
By:
/s/        Name        Title           




SUBSCRIBER
PURCHASE PRICE AND NOTE PRINCIPAL
Name of Subscriber:
 
Whalehaven Capital Fund Limited _______________________________
 
Address: c/o FWS Capital Ltd. 3rd Floor, 14 Par-Laville Road ________
 
Hamilton, Bermuda HM08____________________________________
 
Fax No.: (441) 295–5262______________________________________
 
Taxpayer ID# (if applicable): __________________________________
 
 
 
_________________________________________________________
(Signature)
By:
 
$20,705.88
   



 
 
25

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (E)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

  AIRTRAX INC. a New Jersey corporation          
Date
By:
/s/        Name        Title           





SUBSCRIBER
PURCHASE PRICE AND NOTE PRINCIPAL
Name of Subscriber:
 
Alpha Capital Anstalt _____________________________________________
 
Address: Pradafant 7, 9490 Furstentums _____________________________
 
Vaduz, Lichtenstein __________________________________________
 
Fax No.: 011-42-32323196 __________________________________
 
Taxpayer ID# (if applicable): __________________________________
 
 
 
_________________________________________________________
(Signature)
By:
 
$23,411.76
   

 
 
 
26

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 

 

Exhibit A Form of Note     Exhibit B  Form of Escrow Agreement     Exhibit C  
Form of Legal Opinion     Schedule 5(a)   Subsidiaries     Schedule 5(d) 
Additional Issuances / Capitalization / Reset Rights     Schedule 5(o) 
Undisclosed Liabilities     Schedule 5(x) Transfer Agent     Schedule 9(e)   Use
of Proceeds

 
 
 
27